DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The objections and rejections from the Office Action of 6/10/2022 are hereby withdrawn.  New grounds for rejection are presented below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 10-13, 15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seuthe (US 20110209546 A1).
Regarding Claims 1, 10, and 11, Seuthe discloses a grinding machine tool (and corresponding method)[Fig. 1 – device 1Paragraph [0049] – “The device 1 shown in FIG. 1 for carrying out a vibration analysis, in this instance for the purposes of assessing a chipping process, comprises a sensor 2 for detecting vibrations, which is arranged for example on a tool 3 or a machine tool 4 which can chip a workpiece 5.”] comprising:
- a tool unit [Paragraph [0051] – “The sensor 2 is either coupled to the tool 3, as shown by way of example, or to the machine tool 4 or to the workpiece 5 or to a part which is coupled thereto in terms of vibration, in such a way that it can register vibrations of the workpiece 5 and/or of the tool 3. In the simplest case the sensor is screwed securely.”] having a tool spindle [Paragraph [0022] – “In addition, data can be collected during a learning phase and stored as samples and optionally with tolerance values. For example the sound emission spectrum can thus be recorded during drilling and replacement of workpieces and tools, and samples can be extracted therefrom, on the basis of which subsequent machining processes can be assessed.”],
- a measuring device arranged on the machine tool [Paragraph [0050] – “The sensor 2 is preferably a structure-borne sound sensor, for example a piezo sensor, and can preferably not only record, but also emit structure-borne sound signals.”], and
- a control device that is coupled to the measuring device and to the tool unit [Paragraph [0049] – “The sensor 2 is connected to an evaluation unit 6, for example a computer.”],
wherein the measuring device comprises at least one structure-borne sound sensor [Paragraph [0050] – “The sensor 2 is preferably a structure-borne sound sensor, for example a piezo sensor, and can preferably not only record, but also emit structure-borne sound signals.”],
wherein the control device is configured to acquire, by the measuring device, structure-borne sound signals caused by the machine tool, including an acquisition of a broadband reference spectrum of the machine tool and a broadband actual spectrum of the machine tool, wherein the broadband reference spectrum and the broadband actual spectrum each cover an entire frequency range sensed by the at least one structure-borne sound sensor, and determine a state variable by forming a differential spectrum from the broadband reference spectrum and the broadband actual spectrum, wherein the state variable describes an actual state of the machine tool on the basis of structure-borne sound signals [Paragraph [0060] – “FIGS. 7 and 8 show a projection of the entire recorded frequency scope of FIG. 1 on the time axis, so that a two-dimensional image is produced. These are records of two directly successive turning processes on a steel component. FIG. 7 shows the emission during use of a worn tool, whereas FIG. 8 shows the emission after installation of a new tool. FIG. 8 is evidently smoother and could be used as a reference for the specific turning process, wherein differences to this can be used to assess the tool and/or the workpiece. In this instance corresponding reference envelopes can be laid around the region detected in an automated evaluation of the registered three-dimensional data records. Differences, mean values, scatterings and the like could be used as a benchmark for the quality of the machining process, the tool, etc.”Paragraph [0069] – “By comparing the detected vibration spectrum with stored damage samples and standard samples it is possible to react in a very versatile manner to damage occurring in a component or to process drifts, even if frequency ranges shift or change, or new (previously unknown) signals are detected.”Paragraph [0085] – “The invention clearly makes it possible, quite generally, to observe and assess practically all machining processes, in particular in an automated manner, using the vibration spectra which occur during the machining process, including any cooling phase or the like, which spectra, as described, comprise characteristic features for standard behaviour and deviations therefrom.”],
wherein the differential spectrum has a power that the control device is further configured to evaluate a time behavior of the power of the differential spectrum [Paragraph [0060] – “FIGS. 7 and 8 show a projection of the entire recorded frequency scope of FIG. 1 on the time axis, so that a two-dimensional image is produced. These are records of two directly successive turning processes on a steel component. FIG. 7 shows the emission during use of a worn tool, whereas FIG. 8 shows the emission after installation of a new tool. FIG. 8 is evidently smoother and could be used as a reference for the specific turning process, wherein differences to this can be used to assess the tool and/or the workpiece. In this instance corresponding reference envelopes can be laid around the region detected in an automated evaluation of the registered three-dimensional data records. Differences, mean values, scatterings and the like could be used as a benchmark for the quality of the machining process, the tool, etc.”].

Regarding Claim 12, Seuthe discloses that the differential spectrum has a power, and wherein the control device is further configured to evaluate a time behavior of the power of the differential spectrum [Paragraph [0060] – “FIGS. 7 and 8 show a projection of the entire recorded frequency scope of FIG. 1 on the time axis, so that a two-dimensional image is produced. These are records of two directly successive turning processes on a steel component. FIG. 7 shows the emission during use of a worn tool, whereas FIG. 8 shows the emission after installation of a new tool. FIG. 8 is evidently smoother and could be used as a reference for the specific turning process, wherein differences to this can be used to assess the tool and/or the workpiece. In this instance corresponding reference envelopes can be laid around the region detected in an automated evaluation of the registered three-dimensional data records. Differences, mean values, scatterings and the like could be used as a benchmark for the quality of the machining process, the tool, etc.”].

Regarding Claims 3, 5, 13, and 15, Seuthe discloses that the control device is configured to determine the broadband reference spectrum and the broadband actual spectrum by a transformation of the structure-borne sound signals into the frequency domain [Paragraph [0056] – “In the evaluation unit 6 a frequency-time analysis may take place in such a way that the vibration spectrum is illustrated graphically already during the recording or thereafter and/or is analysed numerically.”Paragraph [0057] – “FIG. 6, which shows a typical frequency spectrum”Paragraph [0059] – “The evaluation can take place on the basis of FIG. 4, 5 or 6, compared with comparative data or empirical data and from this characteristics regarding the chipping process can be derived.”Paragraph [0060] – “FIGS. 7 and 8 show a projection of the entire recorded frequency scope of FIG. 1 on the time axis, so that a two-dimensional image is produced.”].

Regarding Claims 6 and 16, Seuthe discloses that the control device is configured to record, as the reference spectrum, a transformation of the structure-borne sound signals in a state in which the machine tool is in operation, but a workpiece is not yet being machined or ground [Paragraph [0022] – “In addition, data can be collected during a learning phase and stored as samples and optionally with tolerance values. For example the sound emission spectrum can thus be recorded during drilling and replacement of workpieces and tools, and samples can be extracted therefrom, on the basis of which subsequent machining processes can be assessed.”].

Regarding Claims 7, 18, and 20, Seuthe discloses that the control device is configured to determine a new reference spectrum (which is recorded) before each machining of a workpiece [Paragraph [0022] – “In addition, data can be collected during a learning phase and stored as samples and optionally with tolerance values. For example the sound emission spectrum can thus be recorded during drilling and replacement of workpieces and tools, and samples can be extracted therefrom, on the basis of which subsequent machining processes can be assessed.”].

Regarding Claim 17, Seuthe discloses that, upon a renewed recording of a reference spectrum, the new reference spectrum is compared with the stored reference spectrum, in order to detect changes in the state of the machine tool [Paragraph [0069] – “Furthermore, upon the renewed recording of a reference spectrum, the new reference spectrum can be compared with the reference spectrum stored in the storage unit. It is thereby possible to discover changes on the machine tool, such as wear or bearing damage.”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 8, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seuthe (US 20110209546 A1) and Klein (US 20050096873 A1).
Regarding Claims 4 and 14, Seuthe fails to disclose that the control device is configured to determine at least one of the broadband reference spectrum and the broad-band actual spectrum by one of a Fourier transformation and a fast Fourier transformation of the structure-borne sound signals into a frequency domain.  However, Klein discloses producing such spectrums in such a manner during vibration analysis [See Abstract and Paragraph [0031]].  It would have been obvious to produce the vibration spectrums using the Fourier transform because doing so is a known and effective manner of converting vibration data into a frequency spectrum.

Regarding Claims 8 and 19, Seuthe fails to disclose an output unit that is supplied with the time behavior of the power of the differential spectrum from the control device, and configured to output the time behavior of the power of the differential spectrum.  However, Klein discloses that such spectrograms produce such a depiction [Paragraph [0027] – “For example, both the FFT and the PSD spectrograms described above are in the frequency domain. This means the spectrograms depict a power or other value at different measured frequencies of the machine.”] and a display that could be used to display that depiction [Fig. 4 – Work Station 400].  It would have been obvious to display a depiction of the differential spectrum so that a user could visualize the time behavior of its corresponding power.

	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seuthe (US 20110209546 A1)
Regarding Claim 9, Seuthe discloses that the machine tool comprises a tool unit having a tool spindle that supports and drives a tool [Paragraph [0022] – “In addition, data can be collected during a learning phase and stored as samples and optionally with tolerance values. For example the sound emission spectrum can thus be recorded during drilling and replacement of workpieces and tools, and samples can be extracted therefrom, on the basis of which subsequent machining processes can be assessed.”], and wherein the tool unit comprises at least one grinding wheel [Paragraph [0052] – “The machine tool 4, for example a miller machine, carries out a machining process on the [workpiece] 5, for example a steel block, using the tool 3, for example a miller, in particular in an automated manner, in order to form a gearwheel for example from the block of steel.”], but fails to disclose that the control device is configured to control the tool unit on the basis of the structure-borne sound signals.  However, Seuthe teaches that the analysis results can be used to act in a way so as to prevent damage to the machine tool [Paragraph [0067] – “Real-time observation of the preferably entire frequency curve over time makes it possible to detect changes over the course of the process and to act on such fluctuations in a regulatory manner, in such a way that damage can be avoided in a preventative manner.”].  It would have been obvious to control the machine tool when the analysis indicates an operational problem is present in order to protect the machine tool.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    343
    904
    media_image1.png
    Greyscale

Examiner’s Response:
	The corresponding rejections are hereby withdrawn.

Applicant argues:

    PNG
    media_image2.png
    620
    886
    media_image2.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Applicant’s argument that “Suethe at least does not disclose that the power of the differential spectrum is calculated” is not convincing because the instant Claims do not recite performing such a calculation.  Rather, the instant Claims merely recite that the differential spectrum has a power [Inherent to the “differences” in Suethe, which would have magnitudes] and that the power is evaluated over time [Figs. 7 and 8 of Suethe were produced at different points in time].
	Regardless, even if the Claims did recite performing a power calculation for the difference spectrum, see the differential power spectrum from Radomski (US 6507790 B1)[Column 1 lines 6-14 – “This invention generally relates to the field of monitoring a sound source for determining its operating condition, particularly relates to the fields of machinery condition monitoring, acoustics, and digital signal processing, and specifically relates to the real-time digital filtering of an acoustical signal to obtain its power spectrum, and the comparison of the power spectrum with a previously determined baseline spectrum as a means of detecting developing machinery faults.”Column 1 lines 53-61 – “The deteriorating machine condition can be detected by continuously monitoring the sound coming from the machine, computing the power spectrum, and comparing the power spectrum to the baseline spectrum stored in memory. If the real-time power spectrum deviates from the baseline spectrum by more than a predetermined amount, an alarm can be activated, along with automatic shutdown of the monitored machine, if desired.”].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20120010744 A1 – METHOD AND DEVICE FOR SUPPRESSING CHATTERING OF WORK MACHINE
US 6285947 B1 – Prognostication Of Future Failure Of An Engine Indicator Parameter
US 4918616 A – Tool Monitoring System

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865